I concur in the opinion given. I think it would be highly improper that every assault and battery upon a slave should be considered an indictable offense, because the person making it might have matter of excuse or justification on his side which could not be used as a defense for committing an assault and battery upon a free person.  But where an assault and battery is committed upon a slave without cause, lawful excuse or without sufficient provocation, I think it amounts to an indictable offense. Much depends upon the circumstances of the case when it (587) happens; these circumstances are not set *Page 329 
forth in this case, and I think it material that they should appear. I therefore think the judgment of the court below should be reversed, and a new trial granted for that purpose.
HENDERSON, J., concurred.
PER CURIAM.                                           Reversed.
Cited: S. v. Mann, 13 N.C. 263, 264; S. v. Samuel, 19 N.C. 184; S. v.Jarrott, 23 N.C. 83; S. v. Caesar, 31 N.C. 403, 410, 413; S. v.Kennedy, 169 N.C. 294. *Page 330